FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

BARBARA BAUMAN; GREGORY                
GRECO; JOSEFINA NUNEZ; GABRIELE
NUNEZ; MIRIAM NUNEZ; SILVIA
NUNEZ; EMILIO GUILLERMO PESCE;
MIRTA HAYDEN ARENAS; GRACIELA
GIGENA; GUILLERMO ALBERTO
GIGENA; NURIA GIGENA; AMELIA
                                             No. 07-15386
SCHIAFFO; ELBA LECHNER;
ANUNCIACION SPALTRO DE                          D.C. No.
BELMONT; HECTOR RATTO; EDUARDO             CV-04-00194-RMW
OLASIREGUI; RICARDO MARTIN                Northern District of
HOFFMAN; EDUARDO ESTIVILLE;                    California,
ALFREDO MANUEL MARTIN; JUAN                     San Jose
JOSE MARTIN; JOSE BARREIRO;                     ORDER
ALEJANDRO DAER,
              Plaintiffs-Appellants,
                v.
DAIMLERCHRYSLER CORPORATION
and DAIMLERCHRYSLER AG,
             Defendants-Appellees.
                                       
                     Filed May 6, 2010

    Before: Mary M. Schroeder, Dorothy W. Nelson and
            Stephen Reinhardt, Circuit Judges.


                          ORDER

  Appellants’ Petition for Rehearing is GRANTED. The
opinion filed on August 28, 2009 is vacated. This case shall
be reheard by the 3-judge panel the week of June 21, 2010,

                            6873
6874             BAUMAN v. DAIMLERCHRYSLER
in Pasadena, California. The date and time of oral argument
will be set soon, and counsel should inform this court of any
potential conflicts immediately.

  The parties are ordered to submit supplemental briefs
addressing the following questions:

    1. Is “control” an element of this court’s agency test
    for personal jurisdiction? If so, how much control is
    required? If our precedent is unclear, how much con-
    trol should be required?

    2. If the panel concludes that an agency relationship
    exists, would an exercise of general jurisdiction over
    defendants be reasonable in this case?

   These supplemental briefs shall be no longer than ten pages
or 2800 words, and shall be submitted no later than 14 days
after the entry of this order. Parties who are registered for
Appellate ECF must file the supplemental brief electronically.
Parties who are not registered Appellate ECF filers must file
the original supplemental brief plus seven paper copies.

  The Petition for Rehearing En Banc is denied as moot with-
out prejudice to filing a new petition for rehearing en banc.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2010 Thomson Reuters/West.